DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 02, 2022 and August 16, 2022  have been considered by the Examiner and made of record in the application file.

Claim Objections
Claim 19-24 are objected to because of the following informalities:  Line 1 of claim 19 feature of  “an apparatus for transmitting paging information” appears to be a typographical error and should read “an apparatus for receiving paging information” because lines 2 and 3 recite “configured to receive paging information”.
Appropriate correction is required.

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-12 and 19-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agiwal et al. (US 2017/0367069, hereinafter Agiwal).
Regarding claim 7, Agiwal teaches a method for receiving paging information, comprising: 
receiving, by a second communication node, paging information from a first communication node ([0204] –BS/gNB/TRP transmits paging… using TX beams.. [0074] - a UE can identify the paging slot(s) or paging block(s) corresponding to best/suitable DL TX beam or SS block and only monitor that) according to a relationship between a signal related to paging information and sweeping signals (FIG. 1 illustrates mapping between paging slot PS and beams. [0074] - Each PS can be mapped to one or more SS blocks or DL TX beams…., mapping between paging block(s) and DL TX beam(s) can be pre-defined or signaled), and 
wherein the paging information comprises paging downlink control information or a paging message ([0074] - Paging information (e.g. paging message)is transmitted using one or more DL TX beams in each PS).
Regarding claim 8, Agiwal teaches claim 7 and further teaches wherein the signal related to the paging information is a reference signal for demodulating the paging information ([0074] - Paging information (e.g. paging message)is transmitted using one or more DL TX beams in each PS. Paging message teaches paging information); or the signal related to the paging information is a reference signal for demodulating a physical control channel related to the paging information.
Regarding claim 9, Agiwal teaches claim 7 and further teaches wherein the sweeping signals comprise at least one of: a synchronous signal (SS) or a demodulation reference signal (DMRS) of a physical broadcast channel (PBCH) ([0074] - DL TX beams used for transmission of PSS/SSS/PBCH)
Regarding claim 10, Agiwal teaches claim 7 and further teaches further comprising receiving, by the second communication node, information of the relationship from the first communication node ([0074] -   “mapping between paging block(s) and DL TX beam(s) can be pre-defined or signaled” suggests that the mapping information is known by the BS and provided to an UE via signaling).
Regarding claim 11, Agiwal teaches claim 7 and further teaches wherein the relationship includes a predetermined quasi-co-location relationship between the signal related to paging information and the other sweeping signals ([0074]).
Regarding claim 12, Agiwal teaches claim 7 and further teaches wherein a resource for the signal related to the paging information has a one-to-one correspondence with a sweeping signal ([0074]).
Regarding claim 19, Agiwal teaches an apparatus for transmitting paging information, comprising: at least one processor coupled with memory [0074] - a UE can identify the paging slot(s) or paging block(s) corresponding to best/suitable DL TX beam or SS block and only monitor that. UE inherently includes a processor with memory) configured to receive paging information from a communication node  ([0204] –BS/gNB/TRP transmits paging… using TX beams.. [0074] - a UE can identify the paging slot(s) or paging block(s) corresponding to best/suitable DL TX beam or SS block and only monitor that) according to a relationship between a signal related to paging information and sweeping signals (FIG. 1 illustrates mapping between paging slot PS and beams. [0074] - Each PS can be mapped to one or more SS blocks or DL TX beams…., mapping between paging block(s) and DL TX beam(s) can be pre-defined or signaled), and wherein the paging information comprises paging downlink control information or a paging message  ([0074] - Paging information (e.g. paging message)is transmitted using one or more DL TX beams in each PS).
Regarding claim 20, Agiwal teaches claim 19 and further teaches wherein the signal related to the paging information is a reference signal for demodulating the paging information ([0074] - Paging information (e.g. paging message)is transmitted using one or more DL TX beams in each PS. Paging message teaches paging information); or the signal related to the paging information is a reference signal for demodulating a physical control channel related to the paging information.
Regarding claim 21, Agiwal teaches claim 19 and further teaches wherein the sweeping signals comprise at least one of: a synchronous signal (SS) or a demodulation reference signal (DMRS) of a physical broadcast channel (PBCH) ([0074] - DL TX beams used for transmission of PSS/SSS/PBCH.
Regarding claim 22, Agiwal teaches claim 19 and further teaches wherein the at least one processor is further configured to receive information of the relationship from the communication node ([0074] -   “mapping between paging block(s) and DL TX beam(s) can be pre-defined or signaled” suggests that the mapping information is known by the BS and provided to an UE via signaling).
Regarding claim 23, Agiwal teaches claim 19 and further teaches wherein the relationship includes a predetermined quasi-co-location relationship between the signal related to paging information and the other sweeping signals ([0074]).
Regarding claim 24, Agiwal teaches claim 19 and further teaches wherein a resource for the signal related to the paging information has a one-to-one correspondence with a sweeping signal ([0074]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal.
Regarding claim 1, Agiwal teaches a method for transmitting paging information, comprising: 
{determining, by a first communication node}, a relationship between a signal related to paging information and sweeping signals (FIG. 1 illustrates mapping between paging slot PS and beams. [0074] - Each PS can be mapped to one or more SS blocks or DL TX beams…., mapping between paging block(s) and DL TX beam(s) can be pre-defined or signaled); and 
transmitting, by the first communication node ([0204] –BS/gNB/TRP transmits paging… using TX beams..), the paging information to a second communication node according to the relationship (FIG. 1 illustrates mapping between paging slot PS and beams. [0074] - Each PS can be mapped to one or more SS blocks or DL TX beams…., mapping between paging block(s) and DL TX beam(s) can be pre-defined or signaled), wherein the paging information comprises paging downlink control information or a paging message ([0074] - Paging information (e.g. paging message)is transmitted using one or more DL TX beams in each PS).
Agiwal does not particularly discloses determining, by a first communication node, a relationship.
However, the Examiner submits that such limitation is obvious. For example Agiwal, in the same paragraph, discloses “mapping between paging block(s) and DL TX beam(s) can be pre-defined or signaled” which suggests that the mapping information is known by the BS and provided to an UE via signaling. 
It would have been obvious to implement the feature determining, by a first communication node, a relationship in a base station so that paging messages can be correctly transmitted by the base station and received by an UE.
Regarding claim 2, Agiwal teaches claim 1 and further teaches wherein the signal related to the paging information is a reference signal for demodulating the paging information ([0074] - Paging information (e.g. paging message)is transmitted using one or more DL TX beams in each PS. Paging message teaches paging information); or the signal related to the paging information is a reference signal for demodulating a physical control channel related to the paging information.
Regarding claim 3, Agiwal teaches claim 1 and further teaches wherein the sweeping signals comprise at least one of: a synchronous signal (SS) or a demodulation reference signal (DMRS) of a physical broadcast channel (PBCH) ([0074] - DL TX beams used for transmission of PSS/SSS/PBCH).
Regarding claim 4, Agiwal teaches claim 1 and further teaches further comprising transmitting, by the first communication node, information of the relationship to the second communication node ([0074] -   “mapping between paging block(s) and DL TX beam(s) can be pre-defined or signaled” suggests that the mapping information is known by the BS and provided to an UE via signaling).
Regarding claim 5, Agiwal teaches claim 1 and further teaches wherein the relationship includes a predetermined quasi-co-location relationship between the signal related to paging information and the other sweeping signals ([0074]).
Regarding claim 6, Agiwal teaches claim 1 and further teaches wherein a resource for the signal related to the paging information has a one-to-one correspondence with a sweeping signal ([0074]).
Regarding claim 13, Agiwal teaches An apparatus for transmitting paging information ([0204] – BS/gNB/TRP transmits paging… using TX beams..), comprising: at least one processor coupled with memory ([0204] – BS/gNB/TRP transmits paging… using TX beams..) -  BS/gNB/TRP inherently includes a processor with memory), configured to: 
{determine} a relationship between a signal related to paging information and sweeping signals (FIG. 1 illustrates mapping between paging slot PS and beams. [0074] - Each PS can be mapped to one or more SS blocks or DL TX beams…., mapping between paging block(s) and DL TX beam(s) can be pre-defined or signaled); and 
transmit the paging information to a communication node ([0204] –BS/gNB/TRP transmits paging… using TX beams..) according to the relationship (FIG. 1 illustrates mapping between paging slot PS and beams. [0074] - Each PS can be mapped to one or more SS blocks or DL TX beams…., mapping between paging block(s) and DL TX beam(s) can be pre-defined or signaled), wherein the paging information comprises paging downlink control information or a paging message ([0074] - Paging information (e.g. paging message)is transmitted using one or more DL TX beams in each PS).
Agiwal does not particularly discloses determine a relationship.
However, the Examiner submits that such limitation is obvious. For example Agiwal, in the same paragraph, discloses “mapping between paging block(s) and DL TX beam(s) can be pre-defined or signaled” which suggests that the mapping information is known by the BS and provided to an UE via signaling. 
It would have been obvious to implement the feature determining, by a first communication node, a relationship in a base station so that paging messages can be correctly transmitted by the base station and received by an UE.
Regarding claim 14, Agiwal teaches claim 13 and further teaches wherein the signal related to the paging information is a reference signal for demodulating the paging information ([0074] - Paging information (e.g. paging message)is transmitted using one or more DL TX beams in each PS. Paging message teaches paging information); or the signal related to the paging information is a reference signal for demodulating a physical control channel related to the paging information.
Regarding claim 15, Agiwal teaches claim 13 and further teaches wherein the sweeping signals comprise at least one of: a synchronous signal (SS) or a demodulation reference signal (DMRS) of a physical broadcast channel (PBCH) ([0074] - DL TX beams used for transmission of PSS/SSS/PBCH).
Regarding claim 16, Agiwal teaches claim 13 and further teaches wherein the at least one processor is further configured to transmit information of the relationship to the communication node ([0074] -   “mapping between paging block(s) and DL TX beam(s) can be pre-defined or signaled” suggests that the mapping information is known by the BS and provided to an UE via signaling).
Regarding claim 17, Agiwal teaches claim 13 and further teaches wherein the relationship includes a predetermined quasi-co-location relationship between the signal related to paging information and the other sweeping signals ([0074])
Regarding claim 18, Agiwal teaches claim 13 and further teaches wherein a resource for the signal related to the paging information has a one-to-one correspondence with a sweeping signal ([0074]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/               Primary Examiner, Art Unit 2642